 Case 17-05317-LA7      Filed 04/10/19   Entered 04/10/19 10:55:38   Doc 75   Pg. 1 of 8



1

2

3

4    SULLIVAN HILL REZ & ENGEL                      Electronically Filed: 04/10/2019
     A Professional Law Corporation
5     James P. Hill, SBN 90478
      Gary B. Rudolph, SBN 101921
6     Kathryn A. Healy, SBN 279602
     600 B Street, Suite 1700
7    San Diego, California 92101
     Telephone: (619) 233-4100
8    Fax Number: (619) 231-4372
9    Attorneys for James L. Kennedy, Chapter 7 Trustee
10                        UNITED STATES BANKRUPTCY COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12   In re                                      )   CASE NO. 17-05317-LA7
                                                )
13   SANDRA J. FISHER,                          )   Chapter 7
                                                )
14                          Debtor.             )   TRUSTEE’S MOTION TO SELL
                                                )   INTEREST IN PUREWICK STOCK
15                                              )
                                                )   PAYMENT RIGHTS
16                                              )
                                                )   AND
17                                              )
                                                )
18                                              )   MEMORANDUM OF POINTS AND
                                                )   AUTHORITIES IN SUPPORT
19                                              )
                                                )
20                                              )   Date: May 9, 2019
                                                )   Time: 2:00 p.m.
21                                              )   Dept.: 2
                                                )          Hon. Louise DeCarl Adler
22

23   MOTION TO SELL INTEREST IN PUREWICK STOCK PAYMENT RIGHTS
24           On August 31, 2017 the debtor filed a Chapter 13 bankruptcy case. The
25   Chapter 13 case was converted to a Chapter 7 on May 24, 2018 and James L. Kennedy
26   was appointed interim trustee of the debtor’s Chapter 7 bankruptcy case (“Trustee”).
27   The Trustee is now the permanent trustee and is so acting.
28   ///

                                                -1-
     403211-v1
 Case 17-05317-LA7     Filed 04/10/19   Entered 04/10/19 10:55:38   Doc 75   Pg. 2 of 8



1           In the debtor’s Statement of Financial Affairs and Schedule of Assets and
2    Liabilities the debtor identified in Schedule A/B 53 periodic payments relating to the
3    sale of the Purewick Stock valued at $30,000. In Schedule C [ECF 1] filed August 31,
4    2017, the debtor listed as an exemption her interest in the periodic payments relating
5    to the sale of the Purewick Stock. Thereafter in an amendment filed November 29,
6    2017 [ECF 23] the Debtor amended Schedule C and deleted her exemption in the
7    payments related to the sale of Purewick Stock.
8           The debtor, while employed at Purewick Corporation (“Purewick”), as a
9    Quality Safety Manager, received employee incentive stock options that equated to
10   250 shares of stock in Purewick. Purewick was acquired in a merger by C.R. Board
11   and stock options were accelerated. No stock was ever issued – instead the share
12   purchase rights were turned into payment rights (“Purewick Stock Payment Rights”).
13          The debtor has offered to buy the Purewick Stock Payment Rights for $20,000
14   subject to overbid as set forth below:
15                A.    At any time prior to seven (7) calendar days before the hearing on
16
                        the Sale of the Purewick Stock Payment Rights (“Sale Hearing”),
                        any party interested in participating in the sale as a potential
17                      overbidder (other than Debtor) must become a “Qualified
18
                        Overbidder” by:

19                          1. Providing Notice to the Trustee, identifying the proposed
20                             purchaser and providing sufficient information regarding the
                               proposed purchaser and the proposed acquisition
21                             consideration to enable the Trustee to evaluate the capability
22                             of the proposed purchaser to complete the transaction and
                               the feasibility and valuation of the proposed consideration;
23

24                          2. Depositing with the Trustee a cashier’s check drawn on a
                               California Bank or wire transfer in the amount of Twenty-
25                             Two Thousand Five Hundred Dollars ($22,500.00) (“Bidder
26                             Deposit”). If the Qualified Overbidder is the successful
                               bidder, the Bidder Deposit shall be applied and credited
27                             toward payment of the purchase price at the Closing. If the
28                             Qualified Overbidder is not the successful bidder, the Bidder
                               Deposit shall be refunded to the Qualified Overbidder within
                                               -2-
     403211-v1
 Case 17-05317-LA7     Filed 04/10/19   Entered 04/10/19 10:55:38   Doc 75   Pg. 3 of 8



1                              fifteen (15) calendar days following entry of the order
2
                               approving the Sale.

3                           3. Executing an Overbidder Agreement in substantially the
4
                               same form of the Asset Purchase Agreement (“APA”);

5                 B.    Buyer and any Qualified Overbidders and/or their qualified
6                       representatives must be present to participate in the overbid
                        process by making a personal appearance at the Sale Hearing.
7

8                 C.    If there is an overbid and the successful Overbidder does not
                        consummate the sale the Trustee will be able to offer the property
9                       to the next highest Overbidder without further notice to creditors.
10
                  D.    If one or more potential overbidders have become a Qualified
11                      Overbidder, as provided above, the Trustee will request at the Sale
12                      Hearing that the Bankruptcy Court conduct an overbid of the
                        Purewick Stock Payment Rights. If no Qualified Overbidder is
13                      present, the Bankruptcy Court shall be requested to enter a Sale
14                      Approval Order (as defined below) approving the Debtor as the
                        winning bidder. If a Qualified Overbidder complies with the
15                      requirements set forth above, an Overbid Sale shall be conducted
16                      by the Trustee at the Sale Hearing and at such Overbid Sale, the
                        Trustee shall recommend to the Bankruptcy Court that the
17                      minimum incremental bid be $2,500 and the Trustee shall
18                      recommend to the Bankruptcy Court limitations on the types of
                        consideration that can be taken into account for purposes of
19                      evaluating subsequent bids. An offer for the Purewick Stock
20                      Payment Rights shall be preferred to an offer for a portion thereof.
                        An all cash offer shall be preferred to one with a royalty-type
21                      payout or other illiquid, non-cash consideration. At the conclusion
22                      of the Overbid Sale, Trustee shall designate the increased bid that
                        is the highest and best bid, which the Trustee will recommend to
23                      the Bankruptcy Court. However, the Trustee shall not be deemed
24                      to have accepted any bid unless and until such bid and Trustee’s
                        acceptance thereof has been authorized and approved by order of
25                      the Bankruptcy Court (the “Sale Approval Order”).
26

27          The Purewick Stock Payment Rights are sold in an “as is, where is” condition
28   with no representations or warranties by the Trustee and free and clear of liens,

                                               -3-
     403211-v1
 Case 17-05317-LA7     Filed 04/10/19   Entered 04/10/19 10:55:38   Doc 75   Pg. 4 of 8



1    encumbrances and interests which will attach to the sale proceeds in order of their
2    validity, enforceability, priority and amount 11 U.S.C §363(f). A copy of the Asset
3    Purchase Agreement (“APA”) is attached as Exhibit “A” to the Declaration of James
4    L. Kennedy, Chapter 7 Trustee, filed in support hereof (“Kennedy Declaration”).
5           Based on the declaration of Sandra J. Fisher, the negotiations between her and
6    the Trustee were conducted at arm’s length and occurred without duress, coercion, or
7    undue influence. The Purewick Stock Payment Rights are being purchased in good
8    faith pursuant to 11 U.S.C. §363(m).
9          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
10                                          MOTION
11                                                I.
12                                  FACTUAL BACKGROUND
13          Prepetition the debtor was a quality safety manager at Purewick. In or about
14   August 2016, she was awarded incentive employee stock options in the total amount
15   of 250 shares. Purewick was acquired in a merger transaction in or about June 2017.
16   No stock was ever issued to the employees – instead they were converted into
17   payment rights. Based on a June 2017 appraisal, the debtor’s shares were valued at
18   $252 per share or $63,000. See ¶ 2 of the Kennedy Declaration.
19          To date, the debtor has received $20,000 in 2017 at the time of the merger and
20   another payment of approximately $20,336.17 in April 2018, prior to the case being
21   converted to a Chapter 7, which was deposited in an account at Mission Federal and
22   exempted in Amended Schedule C on May 24, 2018 [ECF 45]. Additionally, during
23   the Chapter 7, the Trustee received approximately $1,612.17 in periodic payments
24   relating to the Purchase Stock Payment Rights. Future payments are dependent on
25   future sales by the company of a disposable external catheter for women and are
26   speculative. See ¶3 of the Kennedy Declaration.
27   ///
28   ///

                                               -4-
     403211-v1
 Case 17-05317-LA7       Filed 04/10/19    Entered 04/10/19 10:55:38      Doc 75    Pg. 5 of 8



1                                                     II.
2     SALE OF THE PUREWICK STOCK PAYMENT RIGHTS IS IN THE BEST
3      INTEREST OF THE ESTATE AND A REASONABLE EXERCISE OF THE
4                             TRUSTEE’S BUSINESS JUDGMENT
5           Section 363(b)(1) of the Bankruptcy Code authorizes the Trustee, after notice
6    and a hearing, to sell property of the estate other than in the ordinary course of the
7    Debtor’s business. Notice of the proposed sale is required consistent with Rule
8    6004(a) and (f) of the Federal Rules of Bankruptcy Procedure.
9           Generally, the proposed sale of assets of the estate should be approved if there
10   is a valid business justification for the sale and if it is in the best interest of the estate.
11   In Re 240 N. Brand Partners, Ltd., 200 B.R. 653, 659 (B.A.P. 9th Cir. 1996) and In re
12   Walter, 83 B.R. 14, 19 (B.A.P. 9th Cir. 1988).
13          The paramount goal in any proposed sale of property of the estate is to
14   maximize the proceeds received by the estate. See, In re Mushroom Transp. Co., 382
15   F.3d 325, 339 (3d Cir. 2004); and Four B. Corp. v. Food Barn Stores, Inc. (In Re Barn
16   Stores, Inc.), 107 F.3d 558, 564-65 (8th Cir. 1997) (in bankruptcy sales, “a primary
17   objective of the Code [is] to enhance the value of the estate at hand”).
18          To that end, courts uniformly recognize that procedures to enhance competitive
19   bidding are consistent with the goal of maximizing the value received by the estate
20   and therefore are appropriate in the context of bankruptcy transactions. In re O’Brien
21   Envtl. Energy, Inc., 181 F.3d 527, 537 (3d Cir. 1999).
22          The Trustee posits that the overbid procedure outlined herein will expose the
23   Purewick Stock Payment Rights to the marketplace and thus enhance the likelihood
24   that the sale will generate the greatest possible return. The sale is being noticed to the
25   attorney for Purewick believing that the most likely audience interested in purchasing
26   the Purewick Stock Payment Rights are existing employees at Purewick. See ¶4 of
27   the Kennedy Declaration. It is projected that Notice of the Sale will be posted on the
28

                                                   -5-
     403211-v1
 Case 17-05317-LA7      Filed 04/10/19   Entered 04/10/19 10:55:38    Doc 75   Pg. 6 of 8



1    NABT website. The Purewick Stock Payment Rights will be sold in an “as is, where
2    is” condition.
3           Pursuant to the declaration of the debtor, the Trustee respectfully requests the
4    court determine, that the negotiation for the sale of the Purewick Stock Payment
5    Rights occurred in an arm’s length transaction without duress, coercion or undue
6    influence and that the debtor is buying the Purewick Stock Payment Rights in good
7    faith. 11 U.S.C. §363(m). Accordingly, the Trustee’s sale of the Purewick Stock
8    Payment Rights, subject to overbid, is a proper exercise of his business judgment and
9    the performance of his duties under Section 704(a)(1) of the Bankruptcy Code.
10                                                III.
11               THE PUREWICK STOCK PAYMENT RIGHTS SHOULD BE SOLD
12                                 FREE AND CLEAR OF LIENS
13          Section 363(f) of the Bankruptcy Code provides:
14
                   The trustee may sell property under subsection (b) or (c) of this section
15                 free and clear of any interests in such property of an entity other than the
16
                   estate, only if–

17                 (1) applicable nonbankruptcy law permits sale of such property free and
18                 clear of such interest;

19                 (2) such entity consents;
20
                   (3) such interest is a lien and the price at which such property is to be
21                 sold is greater than the aggregate value of all liens on such property;
22
                   (4) such interest is in bona fide dispute; or
23

24                 (5) such entity could be compelled, in a legal or equitable proceeding, to
                   accept a money judgment of such interest.
25

26   11 U.S.C. § 363(f). Section 363(f) is written in the disjunctive. Therefore, satisfaction
27   of any one of the five conditions is sufficient to sell property free and clear of any
28   interests in such property.

                                                 -6-
     403211-v1
 Case 17-05317-LA7     Filed 04/10/19   Entered 04/10/19 10:55:38   Doc 75   Pg. 7 of 8



1           Attached as Exhibit “A” to the Rudolph Declaration is a UCC-1 Financing
2    Statement recorded by Contractor Managing General Insurance Agency, Inc.
3    (“Contractor”), on September 12, 2016, as document no. 16-7545783864. It
4    references a lien on collateral described in paragraph 7 of a General Indemnity
5    Agreement attached to the UCC-1 Financing Statement. However, none of the
6    collateral identified in paragraph 7 encumbers general intangibles which would
7    include the Purewick Stock Payment Rights. Accordingly, the lien of Contractor is in
8    bonafide dispute pursuant to 11 U.S.C. §363(f)(4).
9           Additionally, attached as Exhibit “B” to the Rudolph Declaration is a Notice of
10   Judgment Lien recorded by Gateway Commercial Finance, LLC (“Gateway”) on June
11   8, 2017, as document no. 17-7589805757. The underlying bankruptcy was filed
12   August 31, 2017. As a result, the Notice of Judgment Lien was recorded within 90
13   days of the bankruptcy filing and is arguably an avoidable preference pursuant to 11
14   U.S.C. §547(b). Further, pursuant to Section 697.530 of the California Code of Civil
15   Procedure, a judgment lien does not encumber general intangibles. Therefore, the
16   judgment lien of Gateway is in bonafide dispute pursuant to 11 U.S.C. §363(f)(4).
17          Accordingly, the Purewick Stock Payment Rights can be sold free and clear of
18   the liens of Contractor and Gateway.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                               -7-
     403211-v1
 Case 17-05317-LA7      Filed 04/10/19   Entered 04/10/19 10:55:38    Doc 75    Pg. 8 of 8



1                                                 IV.
2                                         CONCLUSION
3           It is respectfully requested that the Trustee’s Motion to sell the debtor’s interest
4    in the Purewick Stock Payment Rights be approved as set forth herein.
5

6    Respectfully submitted.
7    Date: April 9, 2019                       SULLIVAN HILL REZ & ENGEL
                                               A Professional Law Corporation
8

9

10                                             By:            /s/Gary B, Rudolph
                                                        Gary B. Rudolph
11                                                      Attorneys for James L. Kennedy,
                                                        Chapter 7 Trustee
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                 -8-
     403211-v1
